                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ILLINOIS

 KATHLEEN SUSAN STIPE,        )
                              )
            Plaintiff,        )
                              )
 vs.                          )                  Case No. 3:18-CV-1010-SMY-GCS
                              )
 SOUTHERN ILLINOIS UNIVERSITY )
 AT EDWARDSVILLE,             )
                              )
            Defendant.        )

                            MEMORANDUM & ORDER

SISON, Magistrate Judge:

      On April 23, 2018, pro se Plaintiff Kathleen Susan Stipe filed suit against

Southern Illinois University at Edwardsville (“SIUE”), Sherrie A. Senkfor, William

W. Misiak, Michael J. Schultz, Kimberly A. Watson and Chad Martinez alleging,

under the Americans with Disabilities Act (“ADA”), that Defendants retaliated and

discriminated against her by disciplining her for refusing to accept a workstation that

failed to accommodate reasonably her known disabilities. On November 19, 2018,

District Judge Staci M. Yandle dismissed the individual defendants because they are

not “employers” as defined by the ADA, leaving only Stipe’s claim against SIUE

pending. Now before the Court is a motion for more definite statement filed by SIUE

on September 7, 2018. (Doc. 20). Stipe did not file a response to Defendant’s motion.

      Federal Rule of Civil Procedure 12(e) allows a party to move for a more definite

statement as to a pleading to which a response is needed “but which is so vague and

ambiguous that the party cannot reasonably prepare a response.” The motion for
more definite statement “must point out the defects complained of and the details

desired.” FED. R. CIV. P. 12(e). SIUE argues that despite the length of Stipe’s

complaint, which includes 17 pages of single-spaced text, it cannot discern which

claims are brought against which parties, resulting in a complaint that fails to

provide simple, concise and direct allegations against SIUE that put the school on

notice as to the essential facts of each claim against it.

      Rule 8 requires a federal complaint to contain a “short and plain statement of

the claim showing that the pleader is entitled to relief,” and allegations that are

“simple, concise, and direct.” FED. R. CIV. P. 8(a)(2) and 8(d). The primary purpose of

Rule 8 -- and Rule 10, requiring separate claims in separate paragraphs or counts --

is to provide defendants with fair notice of the claims against them. See Stanard v.

Nygren, 658 F.3d 792, 797 (7th Cir. 2011). Complaints need not be over-detailed;

federal courts are based on a system of simplified notice pleading which relies on

liberal discovery rules and summary judgment motions to define disputed issues and

to dispose of unmeritorious claims. See Swierkiewicz v. Sorema, N.A., 534 U.S. 506,

514 (2002). See also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 574-575

(2007)(noting that pleadings do not function to prove the case; the complaint should

put the defendant on notice of the nature of the claim against him and the relief

sought).

      Where a complaint is confusing, a more definite statement is appropriate

before the defendant interposes a responsive pleading. See, e.g., Fidelity Nat. Title

Ins. Co of New York v. Intercounty Nat. Title, 412 F.3d 745, 749 (7th Cir.
2005)(acknowledging the fact that a complaint that is confusing is “not ordinarily a

fatal defect;” rather, Rule 12(e) can be used to obtain an intelligible complaint).

Alternatively, courts can direct a plaintiff to amend the complaint. See generally

Davis v. Ruby Foods, 269 F.3d 818, 820 (7th Cir. 2001); Stanard, 658 F.3d at 801.

      Despite the length of Stipe’s complaint, the allegations are unclear as to

whether she brings a retaliation claim or a discrimination claim, or potentially both

claims, against SIUE. The Court finds merit in SIUE’s argument that the school

cannot properly respond to the complaint without knowing which claims Stipe brings

against them. While Stipe’s factual allegations are detailed, she still must provide

basic details as to her specific claims against SIUE so that defense counsel can

evaluate whether an answer or a Rule 12(b)(6) dismissal motion is appropriate.

                                    CONCLUSION

      For the above-stated reasons, the Court GRANTS Defendant Southern Illinois

University at Edwardsville’s motion for more definite statement (Doc. 20). Plaintiff

SHALL FILE a First Amended Complaint or a More Definite Statement on or before

July 10, 2019. The amended complaint or more definite statement shall clarify which

claims Stipe brings against SIUE (i.e., a retaliation claim, a discrimination claim,

both claims or a different claim). If more than one claim is brought, Plaintiff must

label them clearly as separate, numbered counts. Failure to file an amended

complaint or a more definite statement by the deadline will result in the undersigned

recommending that this action be dismissed for failure to obey an order of the Court.
IT IS SO ORDERED.

Dated: June 18, 2019.                   Digitally signed by
                                        Magistrate Judge
                                        Gilbert C. Sison
                                        Date: 2019.06.18
                                        16:37:57 -05'00'
                        ______________________________
                        GILBERT C. SISON
                        United States Magistrate Judge
